Dismiss and Opinion Filed February 15, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-01407-CR
                                     No. 05-17-01408-CR

                          ZERRICK LEKEITH MORRIS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 59th Judicial District Court
                                 Grayson County, Texas
                          Trial Court Cause Nos. 068056, 068119

                            MEMORANDUM OPINION
                          Before Justices Francis, Brown, and Stoddart
                                  Opinion by Justice Stoddart
       Before the Court is appellant’s February 7, 2018 motion to dismiss his appeals. Appellant

and his counsel have signed the motion. Accordingly, we dismiss the appeals. TEX. R. APP. P.

42.2(a).

       We order that this decision be certified below for observance.




                                                 /Craig Stoddart/
                                                 CRAIG STODDART
                                                 JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
171407F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 ZERRICK LEKEITH MORRIS, Appellant                  On Appeal from the 59th Judicial District
                                                    Court, Grayson County, Texas
 No. 05-17-01407-CR        V.                       Trial Court Cause No. 068056.
                                                    Opinion delivered by Justice Stoddart.
 THE STATE OF TEXAS, Appellee                       Justices Francis and Brown participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 15th day of February, 2018.




                                             –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 ZERRICK LEKEITH MORRIS, Appellant                  On Appeal from the 59th Judicial District
                                                    Court, Grayson County, Texas
 No. 05-17-01408-CR        V.                       Trial Court Cause No. 068119.
                                                    Opinion delivered by Justice Stoddart.
 THE STATE OF TEXAS, Appellee                       Justices Francis and Brown participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 15th day of February, 2018.




                                             –3–